Citation Nr: 1521583	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-12 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for peripheral neuropathy of the right foot prior to October 22, 2011, and in excess of 10 percent thereafter.  

2.  Entitlement to a compensable disability rating for peripheral neuropathy of the left foot prior to October 22, 2011, and in excess of 10 percent thereafter.  

3.  Entitlement to a rating in excess of 70 percent prior to October 2011 for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) from October 2006 to October 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Veteran testified at a June 2011 hearing conducted by a Veterans Law Judge.  The Veteran was subsequently informed that the Veterans Law Judge who conducted the June 2011 hearing had left employment with the Board and that he had the option of having another hearing to be conducted by a Veterans Law Judge who would decide the appeal.  The Veteran declined the offer of another hearing.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issues on appeal were previously before the Board in in September 2011 when they were remanded for additional evidentiary development.  

FINDINGS OF FACT

1.  Prior to October 22, 2011, the symptomology associated with the peripheral neuropathy of the right foot more nearly approximates a noncompensable impairment of the external popliteal nerve and, from October 22, 2011 forward, the symptomology more nearly approximates mild incomplete paralysis of the external popliteal nerve.  

2.  Prior to October 22, 2011, the symptomology associated with the peripheral neuropathy of the left foot more nearly approximates a noncompensable impairment of the external popliteal nerve and, from October 22, 2011 forward, the symptomology more nearly approximates mild incomplete paralysis of the external popliteal nerve.  

3.  The evidence regarding whether the Veteran is unemployable as a result of his service connected PTSD is in relative equipoise during the entire appeal period.  

4.  As a 100 percent ("total") schedular rating for PTSD will be awarded for the entire rating period based on a finding of total occupational impairment due to PTSD, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability rating for peripheral neuropathy of the right foot prior to October 22, 2011 and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8721 (2014).

2.  The criteria for entitlement to a compensable disability rating for peripheral neuropathy of the left foot prior to October 22, 2011 and in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8721 (2014).

3.  The criteria for entitlement to a 100 percent disability rating for PTSD have been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

4.  The claim of entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in December 2006 and March 2008 correspondence.  The claims were subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In November 2012, the Veteran was informed that the Veterans Law Judge who conducted the June 2011 video conference hearing was no longer employed by the Board and of the fact that he could request a hearing to be conducted by a Veterans Law Judge who would decide the claims.  The Veteran did not reply to the notification.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been afforded appropriate VA examinations to evaluate the disabilities on appeal.  The examiners who conducted the VA examinations set out below had access to and reviewed the evidence of record.  They conducted physical examinations and provided all information required for rating purposes.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to a compensable disability rating for peripheral neuropathy of the right foot prior to October 22, 2011 and in excess of 10 percent thereafter.  

Entitlement to a compensable disability rating for peripheral neuropathy of the left foot prior to October 22, 2011 and in excess of 10 percent thereafter.  

In October 2006, the Veteran submitted a claim of entitlement to a total rating which was interpreted also as a claim for an increased rating, in pertinent part, for peripheral neuropathy of the lower extremities.  At that time, the peripheral neuropathy of the extremities was rated as noncompensably disabling.  In November 2012, the RO granted an increased rating to 10 percent for the peripheral neuropathy of the both lower extremities, effective from October 22, 2011.  The Veteran has not indicated that he is satisfied with the current 10 percent evaluations assigned for the peripheral neuropathy and the issues remain on appeal.  

The Veteran's bilateral lower extremities disabilities are rated under Diagnostic Codes 8799-8721.  Diagnostic Codes 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve, respectively.  Neuritis and neuralgia are rated as incomplete paralysis.  Under these Diagnostic Codes, a 10 percent rating is assigned for mild, incomplete paralysis of the external popliteal nerve.  A 20 percent rating is assigned for moderate, incomplete paralysis.  A 30 percent rating is assigned for severe, in complete paralysis.  A 40 percent rating is assigned for complete paralysis with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

At the time of a January 2006 Social Security disability examination, the Veteran did not report any problems with his lower extremities.  There was normal range of motion in the ankles and the Veteran could stand on his toes.  

On VA examination in November 2007, the Veteran specifically denied experiencing any symptomology associated with either foot.  He reported a history of paresthesias in the legs and fingertips.  There was no mention of any problems with the feet.  The extent of the paresthesias was not quantified.  

A September 2008 VA clinical record references a May 2008 clinical record which includes the results of a neurological assessment.  It was written that the Veteran had a multifactorial gait disorder and non-localizing neurologic examination with a normal nerve conduction study.  The clinician opined that the Veteran's reported sensory loss was markedly out of proportion with his other findings such as intact reflexes and negative Romberg.  The clinician found that, in the setting of a normal nerve conduction study, the Veteran's sensory loss is likely largely psychogenic/embellishment though there could be some subacute combined degeneration from low normal B12.  Also, his dementia and psychological problems are contributing to his gait dysfunction.  

In October 2008, a VA employee who conducted a field examination noted that the Veteran was able to ambulate without any assistance.  

A November 2008 VA clinical record reveals the Veteran's gait was determined to be normal.  Neurologically, no sensory deficit was found.

The Veteran testified at a June 2011 video conference hearing that he was informed by a physician that he did not have any protective sensation in his feet.  He was directed never to go barefoot.  He reported the numbness went above his ankles.  He testified that he experienced tingling and burning and severe pain in his feet all the time.  He reported he was unable to feel the floor when he got up out of bed in the morning.  He had fallen.  He testified that the numbness, tingling and pain had increased in his feet since the time of his last VA examination. 

At the time of an October 22, 2011 VA examination, peripheral neuropathy of the lower extremities was diagnosed.  The Veteran reported he had a sharp stabbing pain in his feet since early 2005 which had been getting worse.  Lower extremities symptomology including constant pain or intermittent pain, paresthesias or dysethesias and numbness were not reported as symptoms.  Muscle strength testing of the lower extremities was 5/5.  Deep tendon reflexes were absent in both ankles.  Light touch/monofilament testing and vibration sensation testing revealed decreased sensation in the toes and feet.  Position sense in the lower extremities was decreased.  No muscle atrophy was present.  The examiner found that the Veteran had lower extremities diabetic peripheral neuropathy.  EMG testing of the lower extremities was normal.  The examiner opined that the peripheral neuropathy of the lower extremities did not impact the Veteran's ability to work.  The examiner noted that a normal nerve conduction study performed 3.5 years prior did not rule out present neuropathy.  The Veteran had decreased monofilament testing.  The examiner opined that the findings at the time of the examination indicate the Veteran had mild neuropathy consistent with diabetes.  

The Board finds that, prior to October 22, 2011, a compensable evaluation is not warranted for the service-connected peripheral neuropathy of the lower extremities.  The evidence during this time period demonstrates that the symptomology associated with the service-connected disability is wholly sensory but even this finding is contradicted by other competent probative evidence of record.  There is no evidence of record demonstrating that the peripheral neuropathy is productive of foot drop, slight droop of the first phalanges of the toes, any impairment in dorsiflexion of the foot, any impairment of extension of the toes or any loss of adduction.  There is evidence of anesthesia of the bottom of the feet.  The Veteran testified as to a loss of sensation in the feet.  He is competent to report on symptomology he experiences through his senses.  However, the Veteran's credibility with regard to the self-reported symptomology has been impeached.  The clinician who prepared the September 2008 clinical record cited to objective evidence, including electro-diagnostic testing, demonstrating that the Veteran's self-reported symptomology was at odds with the other evidence.  The clinician determined that the Veteran was either embellishing the symptomology or his mental disorder was psychogenic and not linked to the peripheral neuropathy.  The Board places greater probative value on the evidence included in the September 2008 clinical record which was based on physical examination of the Veteran including objective testing of the alleged symptomology.  To the extent that there was objective symptomology, the clinician attributed it to other than peripheral neuropathy.  The examiner's determination that the Veteran was exaggerating his symptomology is supported by the contemporaneous evidence of record in 2006, 2007 and 2008 which indicates that the Veteran had denied any lower extremities symptomology and none was observed.  This evidence weighs against the Veteran's allegations and significantly lessens the probative value of the Veteran's self-reported symptomology.  The Board finds that, prior to October 22, 2011, the competent probative evidence of record documents symptomology which more nearly approximates a non-compensable rating for the bilateral peripheral neuropathy.  There were complaints of sensory loss but these have no probative value.  

Beginning October 22, 2011, the Board finds the symptomology associated with the service-connected peripheral neuropathy of the lower extremities more nearly approximates, at most, mild incomplete paralysis of the external popliteal nerve.  Again, the symptomology documented was wholly sensory but the examiner who conducted the recent VA examination provided an opinion that this symptomology was the equivalent of mild incomplete paralysis.  The examiner found objective evidence of impairment based on light touch/monofilament testing and vibration sensation testing as well as position sense testing in the lower extremities.  This is the first uncontradicted medical evidence which attributes symptomology to the service connected peripheral neuropathy.  The Board finds this symptomology is wholly sensory and is mild in nature.  The Board finds that, if the symptomology was moderate or greater in nature, there would some impairment in the Veteran's gait.  Such is not the situation.  Furthermore, the service-connected disability is not productive of any foot drop, slight droop of the first phalanges of the toes, any impairment in dorsiflexion of the foot, any impairment of extension of the toes or any loss of adduction.  Based on the above, the Board finds the symptomology associated with the service connected peripheral neuropathy of the lower extremities from October 22, 2011 to the present more nearly approximates mild incomplete paralysis of the external popliteal nerve.  The examiner who conducted the most recent VA examination was tasked with determining the extent of impairment associated with the service-connected peripheral neuropathy of the lower extremities and this examiner opined that the disability was consistent with mild peripheral neuropathy.  This is the first medical opinion which indicates that the symptomology is mild in nature.  

The Board has also considered the Veteran's lay statements that lower extremity peripheral neuropathy is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's lower extremity peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  There is no opinion from any health care professional which indicates that the symptomology associated with the service connected peripheral neuropathy is anything more than mild in nature.  The most recent VA examiner's opinion completely supports the Board's determination that the symptomology associated with the peripheral neuropathy is productive of, at most, mild incomplete paralysis.  

As detailed in the discussion above, the record does not establish that the rating criteria are inadequate for rating the Veteran's lower extremity neuropathies.  The Rating Schedule specifically contemplates pain, weakness, and numbness associated with his lower extremity neuropathies.  There is no indication that his conditions result in any symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.  Thus, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to a rating in excess of 70 percent prior to October 2011 for PTSD.  

In September 2006, the RO granted an increased rating to 70 percent for the service-connected PTSD effective from August 2005.  The Veteran did not appeal this decision.  In October 2006, the Veteran submitted a claim of entitlement to TDIU which was interpreted as also being a request for an increased rating, in part, for the PTSD.  A November 2012 rating decision assigned a 100 percent evaluation for PTSD, effective from October 17, 2011 (the date of the VA examination).  As this rating decision did not grant a 100 percent rating back to the date of claim, the issue of entitlement to a rating in excess of 70 percent prior to October 2011 remains on appeal.  

PTSD is rated under the General Rating Formula for Mental Disorders.  Under these criteria, a 70 percent rating is assigned where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 
 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)).  

GAF scores of 50 or below contemplate an inability to work.  American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2002).

A Social Security examination was conducted in January 2006.  The Veteran reported he was applying for disability from Social Security because of difficulty with memory.  When questioned, it was learned that the Veteran did not drive because he would become lost and could not find his way home.  The Veteran had been married to his second wife for 12 years.  He had a 12th grade education plus junior college.  He worked as a heavy equipment operator.  Examination revealed the Veteran had difficulty remembering items that he was provided in a list just five minutes before.  The examiner found the Veteran had Alzheimer's-type dementia which is consistent with a previous workup and had been consistent for six years.  The examiner opined that the Veteran would be unable to perform any type of work related activity because of the dementia.  The Veteran's wife reported that she had to keep a close eye on the Veteran when shopping or he would become lost.  When he became separated from her, he would go to the parking lot and attempt to get into a car which was the same color as their vehicle, even if other people are sitting in the car.  The examiner found this to be indicative of a person who would be unable to function in the work place.  

Another medical examination was conducted in January 2006 in conjunction with the Veteran's claim for Social Security benefits.  The Veteran complained of an inability to concentrate, an inability to remember things, problems with sleep, gout, losing vision and getting lost in familiar places.  He was advised by a doctor not to work because he was unable to concentrate and had problems doing familiar jobs.  The Axis I diagnoses were dementia, not otherwise specified; moderate severe recurrent major depressive disorder; and chronic severe PTSD.  The examiner opined that the Veteran would have severe difficulty concentrating and persisting on tasks during a normal work day.  He would have severe difficulty demonstrating the capacity to interact in situations involving the public.  His ability to interact with coworkers and supervisors was severe impaired.  The Veteran may have the ability to adapt to a simple environment.  

In May 2007, the Veteran reported minimal flashbacks, nightmares and panic attacks.  His sleep was adequate.  He enjoyed spending time with his grandchildren.  He recently took a trip with his wife and one grandchild for a few days to the mountains.  He avoided crowds and enjoyed being out in nature.  He reported that his memory problems did not seem to have worsened.  Mental status examination revealed the Veteran was clean and neat.  His affect was bland and congruent with mood.  Mood was dysthymic and anxious.  Speech was of regular rate and thought processes were logical.  Thought content was relevant.  Memory and concentration were intact.  There were no suicidal ideations and aggressive risk was determined to be low.  The Axis I diagnoses were cognitive disorder not otherwise specified (rule out vascular dementia versus Alzheimer's); PTSD with panic disorder and agoraphobia, depressive disorder not otherwise specified.  A GAF score of 45 was assigned.  

A VA clinical record dated in September 2007 shows the Veteran reported some pervasive sadness, nightmares twice per week with cold sweats, decreased energy, especially in the summer, and hallucinations such as seeing army buddies.  The Veteran also reported infrequent flashbacks, intrusive thoughts, severe anxiety and irritability such as getting frustrated with a pharmacy due to a mistake in medications.  Mental status examination revealed the Veteran was clean and neat.  Affect was bland and congruent with mood.  Mood was dysthymic and anxious.  Speech was of regular rate.  Thought processes were logical.  Thought contend was relevant with auditory and visual hallucinations.  Memory and concentration were intact.  Suicidal risk was low as was aggressive risk.  The Axis I diagnoses were cognitive disorder not otherwise specified (rule out vasculare dementia versus Alzheimer's), PTSD with panic disorder and agoraphobia and depressive disorder not otherwise specified.  A GAF score of 40 was assigned.  The examiner wrote that these symptoms appear to be globally severe and make it difficult for the Veteran to function.  

At the time of a November 2007 VA PTSD examination, it was reported that the Veteran had difficulty sleeping and was also possibly experiencing audio hallucinations and visual hallucinations which were possibly secondary to the PTSD.  He reported he felt depressed three to four times per week due to limitations in physical activity.  He was married to his second wife of 14 years.  He has four children from his first wife and two stepchildren.  He reported he had a good relationship with his wife and children but had been distant from his wife since his military experience.  He saw his children often.  He did not participate in family reunions because of all the noise and people with bothers him.  The Veteran reported that he had slapped his grandson during a flashback in approximately February of 2007.  He denied having any friends.  He denied any current activities or interests.  There was no history of suicide attempts.  The examiner opined that the Veteran was moderately to severely impaired with regards to psychosocial functioning.  He reported he felt bad not going to his grandchildren's sports events due to loud noises and problems with crowds.  Mental status examination revealed that the Veteran was clean and appropriately dressed.  Speech was unremarkable.  Affect was appropriate.  Mood was anxious but good.  The Veteran became tearful during the evaluation.  The Veteran was oriented to person, place and time.  Thought processes were unremarkable and there were no delusions.  The Veteran reported problems with sleep impairment including sleep latency and maintenance.  He wakes up drenched with sweat and reported having nightmares twice per week.  There were no persistent hallucinations.  He had engaged in verbal/physical altercations with family members.  He also reported panic attacks.  Minor situations caused anxiety and he would become anxious if his wife left him for too long.  There were no homicidal or suicidal thoughts.  Impulse control was fair and the Veteran was able to maintain minimum person hygiene.  He had not driven since February 2007 after he struck a deer.  He panicked after that incident.  Remote memory was normal and recent memory was moderately impaired.  The Veteran reported he had to stop many activities due to memory problems.  He reported he experienced flashbacks once per week which were triggered when he left the house.  He also alleged that he saw and heard army buddies during times of acute stress.  Flashbacks had worsened overtime.  The worked as a heavy machinery operator for 32 years and alleged that he was put on medical leave as a result of PTSD symptoms.  The examiner noted, however, that the medical records revealed the Veteran's occupational release was due to cognitive problems.  The Veteran reported that a doctor had advised him not to operate heavy machinery or drive secondary to concentration deficits.  He also reported he started having panic attacks at work.  The Axis I diagnoses were moderate/severe PTSD and cognitive disorder not otherwise specified by history.  The examiner opined that the Veteran appeared to have significant re-experiencing of traumatic events, arousal, and avoidance symptoms associated with PTSD.  The reported problems with concentration, attention and memory appear to be more consistent with the underlying cognitive disorder.  A GAF score of 50 was assigned.  The examiner wrote that the Veteran had significant problems with flashbacks, hyperarousal and avoidance problems which have interfered with social and occupational functioning.  It appeared that the cognitive problems (memory, attention and concentration) have exacerbated recent PTSD symptoms and may prevent the Veteran from gainful employment at the time of the examination.  The examiner found that the Veteran had total occupational and social impairment due to signs and symptoms of PTSD.  The examiner elaborated by writing that the Veteran was experiencing flashbacks, enhanced startle response, re-experiencing of military events and avoidance behaviors.  He appears to have isolated himself from family members and friends.  Cognitive problems appear to have exacerbated PTSD symptoms.  

In December 2007, the Veteran informed a VA clinician that he had increased anxiety and PTSD as he had not received any clonazepam for one month.  He reported he saw dead army buddies when he got upset.  He described their visits as being comforting.  He reported visual hallucinations nightly when he did not sleep.  He denied any command hallucinations.  His sleep was restless.  He did not recall the content of nightmares.  He reported increased anxiety, increased irritability with a recent outburst, intrusive thoughts and flashbacks of vehicles in the Army.  Mental status examination revealed the Veteran was well oriented, casually dressed and well groomed.  Affect was restricted an anxious.  Speech was slow, clear, coherent and purposeful.  Thought processes were logical and goal oriented.  They were free from any passive or active suicidal or homicidal ideation.  Behavior was not influenced by an internal stimulation.  Cognition was impaired.  The Axis I diagnoses were dementia of the Alzheimer's type with psychotic features, PTSD with panic disorder and agoraphobia and depressive disorder not otherwise specified.  A GAF score of 40 was assigned.  The examiner opined the Veteran was unable to work, he needed assistance with his care and had psychotic symptoms at times which influence his behavior but which were benign and did not cause any distress.  

A VA clinical record dated in January 2008 reveals the Veteran reported problems with his step son who was on drugs and causing family problems.  Cognition was stable.  The Veteran reported sadness/depression, some severe anxiety, occasional middle insomnia, intermittent low grade visual hallucinations which were not distressing.  Mental status examination revealed the Veteran was alert and well oriented, casually dressed and well groomed.  Speech was slow, clear, coherent and purposeful.   Affect was well modulated and mood was euthymic.  Thought processes were logical and goal oriented.  There was no active or passive suicidal or homicidal ideation.  Judgment was adequate for living conditions.  The Axis I diagnoses were dementia of the Alzheimer's type with psychotic features, PTSD with panic disorder and agoraphobia and depressive disorder not otherwise specified, in remission.  A GAF score of 40 was assigned.  It was written that the Veteran was unable to work and needed assistance with his care.  Psychotic symptoms at times influenced his behavior but were benign and did not cause stress.  

In August 2008, the Veteran reported middle and early morning insomnia.  He had nightmares on average of twice per week.  He reported decreased energy and anhedonia.  He reported decreased concentration, hyper startle response, hypervigilance, intrusive thoughts, severe anxiety and isolation from others.  Mental status examination revealed that the Veteran was clean and neat.  Affect was bland but appropriate.  Mood was dysthymic and anxious.  Speech was of a regular rate and thought processes were logical.  Memory and concentration were intact.  There were no suicidal ideations.  The Axis I diagnoses were dementia with psychotic features, PTSD with panic disorder and agoraphobia and depressive disorder not otherwise specified.  A GAF score of 40 was assigned.  

In September 2008, the Veteran was examined in connection with a competency issue.  It was reported that he stayed active and did a lot of puzzles.  He had been functioning much better over the preceding three weeks.  He was less forgetful and did not depend on his wife for anything.  Mental status examination revealed the Veteran was alert and oriented X3 and was casually dressed and well groomed.  Speech was within normal limits and affect was euthymic as was mood.  Thought processes were logical and goal directed.  Behavior was not influenced by internal stimulation.  The Axis I diagnoses were dementia of the Alzheimer's type with psychotic features, PTSD with panic disorder and agoraphobia and depressive disorder not otherwise specified, in remission.  A GAF score of 48 was assigned.  It was written that the Veteran was unable to work but was now back to functioning independently.  He was unable to work due to dementia.  

In September 2008, a private physician opined that the Veteran was unable to work but he was competent to administer his affairs.  

In October 2008, the Veteran reported middle and early morning insomnia.  He had nightmares on average of twice per week.  He reported decreased energy and anhedonia.  He reported decreased concentration, hyper startle response, hypervigilance, intrusive thoughts, severe anxiety and isolation from others.  The Veteran reported he was doing better and had 15 goats that he raises which keeps him busy.  Mental status examination revealed that the Veteran was clean and neat.  Affect was appropriate and congruent with mood.  Mood was dysthymic and anxious.  Speech was of a regular rate and thought processes were logical.  Thought content was relevant.  Memory and concentration were intact.  There were no suicidal ideations.  The Axis I diagnoses were dementia of the Alzheimer's type with psychotic features, PTSD with panic disorder and agoraphobia and depressive disorder not otherwise specified.  A GAF score of 45 was assigned.  The clinician wrote that the symptoms appeared to be globally severe and made it difficult for the Veteran to function, emotionally, interpersonally, in maintaining basic socialization and a support system and functioning in the work place.  

The Veteran testified before a Veterans Law Judge in June 2011 that he thought he was having a panic attack at the time of the hearing.  He reported he was able to sleep but woke up quite a bit.  He had pretty severe night sweats and he still had nightmares.  He was unable to attend any social gatherings.  He was unable to visit with his children and could not communicate with his family.  He was unable to attend church.  He reported that he left employment due to PTSD symptoms including an incident where someone took a flash picture and the Veteran almost jumped into a 100 foot hole thinking it was a foxhole.  

A VA psychiatric examination was conducted in October 2011.  Based on review of the claims file, the medical record and information from the Veteran, it was opined that the Veteran was unemployable due to PTSD alone.  The rationale was that the Veteran had stopped work because of the severity of PTSD re-experiencing symptoms.  He was having flashbacks of such frequency and severity that he could no longer work safely.  During one flashback, he almost jumped into a deep ditch thinking he was diving for cover in Vietnam.  He could not drive a vehicle because of the severity and frequency of his flashbacks and could not safely operate heavy machinery.  He was becoming unable to tolerate noise at work and was having increasing problems in work relationships.  His avoidance and hyperarousal had increase in severity to the point that he almost never leaves home and cannot tolerate having his children and grandchildren around because of the noise of their activities.  He no longer attended church and had more than one panic attack a day.  In order to find gainful employment, the Veteran would have to be able to leave his home and interact appropriately with a potential employer which he was unable to do.  The examiner found the Veteran to be 100% impaired with respect to occupational functioning and the GAF score of 45 reflects this severe impairment.  

Initially, the Board finds that the Veteran's credibility with regard to his self-reported medical history is reduced due to information he provided during the course of this appeal which is directly contradicted by other evidence of record.  During the course of the appeal, the Veteran has informed VA health care professionals that he had to quit his last job as a result of PTSD symptomology.  Significantly, the contemporaneous evidence of record from Social Security indicates that the Veteran left employment due to cognitive problems associated with dementia.  Several health care professionals have noted this discrepancy based on their own review of the Veteran's medical records.   It is not apparent to the Board if the Veteran was actively advancing false information in support of his claim or if this was linked to his cognitive problems.  Regardless of the cause, the Board finds the Veteran's self-reported medical history evidence should be afforded lesser probative value.  

The Board finds that a 100 percent rating is warranted for the service connected PTSD.  

One of the examination reports dated in January 2006 includes diagnoses of dementia, not otherwise specified; major depressive disorder and PTSD.  The examiner opined that the Veteran would have severe difficulty with concentrating, in interacting with the general public and with the ability to interact with coworkers and supervisors.  This examiner also opined that the Veteran may have the ability to adapt to a simple environment.  The second examination report which was generated in January 2006 resulted in a determination that the Veteran had Alzheimer's type dementia and specifically opined that the Veteran would not be able to work due to his dementia.  While the second examiner specifically found that the Veteran's industrial incapacity was due to dementia, the Board's interpretation of the first examiner's report is that his unemployability was the result of three mental disorders, dementia, major depressive disorder and PTSD without differentiation between the three as to their relative contributions.  The Board finds the probative value of the January 2006 examination reports, when read together, are in relative equipoise with one record attributing unemployability to three mental disorders including the service connected PTSD without differentiation and one attributing unemployability to a non-service connected disorder, dementia.  

GAF scores assigned by health care professionals in May 2007 and September 2007 were 45 and 40 respectively.  As set out above, GAF scores of 50 and below contemplate an inability to keep a job.  The two records included diagnoses of cognitive disorder not otherwise specified, PTSD and depressive disorder not otherwise specified.  The relative causes of the low GAF scores was not set out with regard to the interplay between the three psychiatric disorders.  The September 2007 clinical record included the notation that the symptoms appeared to be globally severe and make it difficult for the Veteran to function.  

The examiner who conducted the November 2007 VA PTSD examination opined that the PTSD was productive of total occupational and social impairment due to signs and symptoms of PTSD.  The Board notes the examiner also found that the Veteran's non-service connected cognitive problems had exacerbated recent PTSD symptoms and this "may" prevent the Veteran from gainful employment at the time of the examination.  While this sentence is speculative, it also addresses both the non-service connected mental problems and the service connected mental disability.  The opinion regarding PTSD's effect on the Veteran's employability was direct and to the point, the examiner opined that PTSD resulted in total occupational impairment.  The majority of subsequently produced medical records support the Board's finding that the service connected PTSD was productive of total occupational and social impairment.  Subsequent to November 2007, the majority of the pertinent medical records reference the Veteran's inability to work due to mental disorders but do not indicate what mental disorder was the cause.  The only exception to this is the September 2008 record which attributes the Veteran's unemployability to dementia.  This September 2008 record weighs against the claim.  Both pieces of evidence which provide specific opinions as to the sole cause of the industrial incapacity (the November 2007 VA examination report and the September 2008 clinical record) are entitled to equal weigh regarding the cause of the industrial incapacity.  Under pertinent VA law, where the evidence is in relative equipoise with regard to the Veteran's claim, the benefit of the doubt will be granted in the Veteran's favor.  The Board finds the rest of the other competent probative evidence, taken as a whole, establishes that the Veteran's industrial incapacity was due to a various mental disorders without differentiation as to the extent of the relative contributions of any of the disorders.  When symptomology associated with a non-service connected mental disorder cannot be disassociated from the symptomology caused by a service connected mental disorder, all the symptomology will be attributed to the service connected mental disorder.  In the current case, the competent probative evidence of record indicates that the Veteran has total industrial incapacity, which is due to his service connected PTSD.  

The Board finds that when all of the elements are weighed in this case, the claim appears to be at least in equipoise with regard to the cause of the Veteran's unemployability.  Affording the Veteran the benefit of the doubt, a schedular 100 rating is warranted for the PTSD  See 38 U.S.C.A. § 5107; Gilbert v, 1 Vet. App. at 49.

Entitlement to TDIU from October 2006 to October 2011.  

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

Because a 100 percent schedular rating for PTSD is granted for the entire appeal period, as set out above, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period is now rendered moot.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The contention during the course of this appeal was that the Veteran's service-connected PTSD rendered him unemployable, and the 100 percent schedular rating throughout the rating period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  The Veteran has not contended, and the evidence does not otherwise show, that any service-connected disability other than PTSD, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment. 

The facts presented in this case are distinguishable from the Bradley v. Peake case, 22 Vet. App. 280 (2008).  In this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent schedular rating is assigned (i.e., PTSD) render the Veteran unemployable.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.

ORDER

Entitlement to a compensable disability rating for peripheral neuropathy of the right foot prior to October 22, 2011 and in excess of 10 percent thereafter is denied.  

Entitlement to a compensable disability rating for peripheral neuropathy of the left foot prior to October 22, 2011 and in excess of 10 percent thereafter is denied.  

Entitlement to a 100 percent rating for PTSD is granted, subject to the laws and regulations governing monetary awards.  

The appeal of the issue of TDIU, having been rendered moot, is dismissed.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


